The evidence obtained against appellant (and it was very material and weighty) as a result of the search of the house occupied by Ben Carter, Salena Moore, and appellant ought to have been excluded on the ground that it was gotten by the search of his home without a warrant. The fact that the house searched was rented by Ben Carter and Salena Moore and occupied by them did not prevent it from being the home also of the appellant. *Page 361 
It was the only home he had; he had occupied it as his home for something like a month and a half; he was there with the full consent of Ben Carter and Salena Moore; he was not a trespasser; he was there legally. It was as much appellant's home as it was that of Ben Carter and Salena Moore. The fact that appellant did not protest against the search did not mean that he gave his consent thereto, as this court has held in several cases.
In my opinion, the judgment ought to be reversed and appellant given another trial.